HOOD, Associate Judge.
Appellants were convicted- of eighteen separate violations of wage Order No-. 7 of the Minimum Wage and Industrial Safety Board. This appeal challenges the validity of that wage order.1
The minimum wage law 2 established the Minimum. Wage Board3 and authorized it “to investigate and ascertain the wages of women and minors in the different occupations in which they are employed,” and to ascertain and declare, in the manner thereafter provided, “Standards of minimum wages for women in any occupation * * *, and what wages are inadequate to supply the necessary cost of living to any such women workers to maintain them in good health and to protect their morals.” The law further provided that, “if, after investigation, the Board is of opinion that any substantial number of women workers in any occupation are receiving wages inadequate to supply them with the necessary cost of living and maintain them in health and protect their morals,” the Board may call and convene a conference composed of “not more than three representatives of the employers in such occupation, of an equal number of representatives of the employees in such occupation, of not more than three disinterested persons representing the public, and of one or more members of the Board.” This conference was authorized to make “recommendations” as to standards of minimum wages in the occupation under inquiry and the Board was authorized to approve or disapprove such recommendations. If the Board approved, then a public hearing was authorized and after such hearing the Board was authorized in its discretion to make an or*638der adopting such recommendations and carrying them into effect, “requiring all employers in the occupation affected thereby to observe and comply with such order.”
In 1938 and 1939 the Board issued six wage orders bearing Nos. 3 to 8, inclusive. Order No. 3 applied to “Retail Trade,” No. 4 to “Public Housekeeping Occupation,” No. 5 to “Laundry, Dry Cleaning, and Dyeing Industry,” No. 6 to “Beauty Culture Occupation,” No. 8 to “Manufacturing and Wholesaling Occupations.” Order No. 7, the order under consideration, when first made effective on March 13, 1939, was entitled “Office and Previously Unclassified Occupations Minimum Wage Order” and defined the workers covered by it to he “all women and minors engaged in office and previously unclassified occupations (manufacturing and wholesaling excluded).”4 The workers were put under three classifications with separate wage rates 'for each class. These classes were:
“a. Stenographers, bookkeepers, typists, clerks, cashiers, checkers, professional’s assistants and attendants, laboratory mechanics and technicians, messengers, ushers, telegraph and telephone operators, and all similar workers.
“b. Elevator operators.
“c. Maids and cleaners and all similar workers.”
A revised wage Order No. 7 was made effective April 25, 1949. The revised order was entitled “Office and Miscellaneous Occupations Minimum Wage Order,” and stated that “ ‘Office and Miscellaneous Occupations’ include all occupations in or for establishments not covered by any other wage order issued by the District of Columbia Minimum Wage and Industrial Safety Board. These occupations include, but are not limited to, such work as is performed by general office clerks, stenographers, typists, bookkeepers, cashiers, various office machine operators, office boys and girls, ushers, messengers, maids, cleaners, elevator operators, janitors, telephone and switchboard operators, teletype operators, receptionists, library workers, teachers, dental assistants, medical assistants and technicians, and laboratory helpers.” The employees under this order were likewise put in three classifications with separate wage rates for each. Such classifications were (a) all employees except those listed in subsections (b) and (c) below, (b) elevator operators and janitors, (c) maids and cleaners.
At the trial there was evidence that three women employees of appellants received less than the minimum wage rate fixed by wage Order No. 7. The duties of these women were not definitely described in the record. They worked from 10:00 p. m. to 7:00 or 8:00 a. m. at the funeral establishments conducted by appellants and answered the telephone and relayed calls when necessary. They also answered the door and received late callers. They were furnished beds and were able to sleep a considerable portion of the time they were on duty.
The sole contention made on this appeal is that the minimum wage board lacked authority to issue wage Order No. 7 covering an unlimited number of occupations. We think it is evident that the minimum wage law contemplated the issuance of orders on an occupational basis. This purpose is made clear by the authority given the Board to investigate wages “in the different occupations,” and if investigation discloses any substantial number of women “in any occupation” are receiving inadequate wages, to call a conference of employers and employees “in such occupation,” to receive recommendations as to wages “in the occupation under inquiry,” and to issue an order and require compliance by the employers “in the occupation affected thereby.”
The Board seemingly has recognized that its wage orders are necessarily based on occupational classifications and has entitled each of its orders as occupation orders.5 Nevertheless in Order No. 7 the Board has *639grouped under one order numerous diverse and unrelated occupations. Order No. 7 in its original form specifically stated that it included all “previously unclassified occupations” and in its revised form states that it includes “all occupations in or for establishments not covered by any other wage order.”
We think it is clear that this was a catch-all order and was so intended. In express terms it covers all occupations not previously covered in any other wage order and this appears to be the official view of the Board. In its annual report of 1945 the Board stated: “The six wage orders issued under this law cover all women and minors in private industry.” In its 1946 annual report the Board stated: “The sixth of the Board’s occupational wage orders became effective in 1939. Since that time women and minors in all occupations except domestic service have been covered by specific minimum rates.” And in its 1949 annual report the Board, referring to revised Order No. 7, said: “This occupation includes all women and minors employed in private office and miscellaneous occupations, not included in any of the other five orders.” We think it is beyond doubt that Order No. 7 was intended to, and by its express wording does, cover all women workers not included in the other wage orders.
There is thus presented the question of the validity of a catch-all wage order. Somewhat similar questions have arisen in two other jurisdictions. In Minnesota the statute, M.S.A. § 177.01 et seq., gave the Industrial Commission power to fix minimum wages of women “in any occupation” in the state. The Commission issued a general or blanket order applying to “any occupation” and such order was held valid. In upholding its validity the court said:
“The commission might more properly have investigated one occupation at a time, but there could be no fatal objection to its investigating all occupations together and to its making one order applying to ‘each and every occupation,’ provided always that it found as a fact that ‘more than one-sixth of the women and more than one-sixth of the minors employed in the state in each and every occupation were receiving less than a living wage of the time’ (Italics supplied), as the testimony of -Commissioner Williams shows was done before the adoption of Order No. 13."
Tepel v. Sima, 213 Minn. 526, 7 N.W.2d 532, 535. See also Martin v. Wolfson, 218 Minn. 557, 16 N.W.2d 884.
In California the statute, Labor Code, § 1171 et seq., imposed the duty on the Industrial Welfare Commission to ascertain the wages paid women in the “various occupations, trades, and industries” and if investigation showed inadequate wages “in any occupation, trade, or industry,” after a conference and public hearing, -to fix a minimum wage “in any occupation, trade, or industry.” The ’Commission, after issuing special orders for various industries, issued an order applying to “any unclassified occupation.” In holding this order invalid, the court said:
“From all these provisions we conclude that by the statute the commission was required to consider and deal with each separate industry separately, and that a blanket order applicable to unspecified, unsegregated industries, linked together merely for the purposes of the order, was not authorized. The order must specify the minimum wage for ‘the occupation in question’, and notice of it must be sent to each employer in ‘the occupation in question’. Before making such order the commission must give notice of a hearing, the purpose of which hearing would be to fix a minimum wage ‘in any occupation, trade or industry’. The wage *640board provided for in section S must contain representatives ‘in the occupation, trade or industry in question , and without deciding- that the appointment of such a board was a necessary; prerequisite of an order fixing minimum wages we can see that at least the statute contemplated such board as a possibility in every case. Manifestly these provisions could not be complied with unless there were some particular occupation, etc. ‘in question’, that is, under investigation, in each case. Of course, we do not mean to say that in making orders a separate document must be written for each industry. No doubt, after proper investigation and consideration separately of several industries the commission might write its orders in regard thereto in one document.
“We do not intend 'by what we have just said to draw any hard and fast line setting limits on what might be. regarded as a single industry or occupation and dealt with as such by the Industrial Welfare Commission. Undoubtedly that commission had a considerable discretion in that respect, and its acts in treating somewhat differing forms of business activity as in reality allied and constituting a single industry or occupation, or in segregating a general industry into- smaller parts for separate consideration, must be upheld so long as a substantial and reasonable -basis therefor appears; but it could not, under the law as written, yoke together for consideration industries belonging to entirely different genera. * * *
******
“Order No. 10A, on which this prosecution is based, manifestly is not such an order as is authorized by the statute. By its terms it purports to fix the mimimum wage for women and minors ‘in any unclassified occupation,’ and defines the terms ‘unclassified occupations’ to mean ‘all employment not classified under the mercantile, manufacturing, millinery, hotel and restaurant, laundry and dry cleaning, fruit and vegetable canning, fruit and vegetable packing, fish canning, and telephone and telegraph industries, office or professional occupations, domestic labor, or the harvesting, curing or drying of any variety of fruit or vegetables, and the cracking and sorting of nuts.’ No- particular industry is here ‘in question’, or is affected by this order. It is plainly intended to be a catchall for all sorts of industries not among those described, no matter how diverse in character or location such industries might be, or what different matters might be deserving of consideration in fixing the minimum wage. It is no better in principle than would be an omnibus order covering all industries. The above mentioned requirements of the statute could not be complied with in connection with such an order, and it must be regarded as beyond the power of the commission.” People v. Johnson, 42 Cal.App.Supp.2d 827, 109 P.2d 770, 772, 773.
The California case is more in point with our case than the Minnesota case. Assuming, but not deciding, that under our law one general order applying to all occupations could have been validly passed after investigation of each and every occupation, the fact is that the wage Board did not pass one general order, but, like the California commission, after ¡¿suing a number of orders relating to separate occupations, passed an order designed to cover all unclassified or miscellaneous occupations. We agree with the California court that the Board may use its discretion in the classification of occupations so long as there is a reasonable basis for such classification, but a lumping together of all unclassified or miscellaneous occupations as one occupation is not a reasonable classification. We see no common or related ground for grouping together under one occupation teachers and typists, dental assistants and ushers, bookkeepers and janitors. They have no common or related duties and are not employed in common or related industries, trades, busi*641nesses or professions.6 The occupational basis for the order contemplated by the law is here ignored. It is not an occupational order but a miscellaneous catchall order designed to cover all known and unknown occupations not otherwise covered. It is our opinion that Wage Order No. 7 is too broad in its coverage and is invalid.
Reversed.

. In Chambers v. District of Columbia, D.C.Mun.App., 80 A.2d 397, we dismissed this appeal, but our ruling was reversed and the case remanded to us for a hearing on the merits. Chambers v. District of Columbia, D.C.Cir., 194 F.2d 336.


. Code 1010, 36 — 101 et seq.


.The Board’s name and functions were later enlarged to include administration of the industrial safety act. Code 1940, Supp. VII, Title 36, §§ 401, 402, 431 et seq. For a history of the minimum wage law see our opinion in Jawish v. Morlet, D.C.Mun.App., 86 A.2d 96.


. Apparently Order No. 8 relating to manufacturing and wholesaling was then in preparation. It became effective about three months later.


. During the conference on revision of wage Order No. 7, Miss Allgood, executive secretary of the Board, made the following statement: “I think that look*639ing into the minimum wage legislation you will find that in the main it is tied up with occupations. It has always been interpreted that since the minimum wage law talks in terms of occupations we deal on an occupational basis. That is one of the reasons why, in revising these orders we have elaborated on the word occupations.” Conference stenographic transcript, November 10, 1948, page 31.


. The Board itself recognized the wide scope of Order No. 7. In its annual report for 1948 it said:
“Inasmuch as the employers and employees affected by the wage order for office and miscellaneous occupations include all those who are not subject to one of the Board’s other five industrial orders, there is considerable variety both among the establishments and in the occupations covered by the order. It is estimated that more than 40 types of businesses and professions are subject to the order, including, among others, utilities, theatres, banks, real estate, insurance, and professional offices. Likewise, a number of occupations have been grouped for the purposes of the order, though it may be said that the women and minors protected by it are, in the main, white-collar workers.
“Information concerning earnings and hours in these varied establishments was gathered on a sampling basis.”